Citation Nr: 0829426	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-12 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bronchiectasis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1956 to July 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In that rating decision, the RO found that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for bronchiectasis.  The 
veteran filed a notice of disagreement and perfected his 
appeal as to that decision.  During the course of the appeal 
the veteran moved to Texas, and jurisdiction over the claim 
was transferred to the Houston RO.  

In June 2005, the Board reopened the claim for service 
connection for bronchiectasis and remanded the case for 
additional development.  Thereafter, in a decision dated in 
November 2006, the Board denied service connection for 
bronchiectasis.  The veteran appealed the November 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a Joint Motion for Remand 
(Joint Motion), and in an order dated in July 2008, the Court 
granted the motion, vacated the November 2006 Board decision, 
and remanded the case for compliance with the instructions in 
the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bronchiectasis, 
and he in essence argues that this disability was aggravated 
by service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The clear and unmistakable-evidence standard 
requires that the result be undebatable.  Cotant v. West, 17 
Vet. App. 116, 131 (2003).  In considering the effect of 
section 1111 on claims for service-connected disability, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has stated that the government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) citing 38 U.S.C.A. § 1153. 

The report of the veteran's May 1956 enlistment examination 
does not record the presence of bronchiectasis, and on the 
report, a chest X-ray was stated to be negative.  Under this 
situation, in the absence of notation of bronchiectasis on 
the enlistment examination report, the veteran is to be 
presumed sound at service entrance unless clear and 
unmistakable evidence demonstrates that bronchiectasis 
existed before service and clear and unmistakable evidence 
demonstrates that bronchiectasis was not aggravated by 
service.  

In this case, there is private medical evidence demonstrating 
the presence of bronchiectasis prior to service entrance, 
including a June 1954 letter from a private physician 
concerning hospitalization of the veteran due to 
bronchiectasis at that time.  It was noted that the veteran 
had "purulent sputa" since having whooping cough at the age 
of 2, and the physician further stated that the veteran had a 
very minimal bronchiectasis involving the lingula on the left 
and a posterior basal segment on the right.  The physician 
said it was not felt that surgical intervention was indicated 
for the minimal disease at that time.  Service medical 
records include a Report of Board of Medical Survey dated in 
June 1956 in which it was noted that according to the 
veteran's own statement, accepted by the Medical Board, he 
had had lung trouble all of his life.  In his brief to the 
Court, the veteran acknowledged that this was clear and 
unmistakable evidence that demonstrates that bronchiectasis 
existed before service.  See Appellant's Brief pg 7-8.  

In June 2005, the Board remanded the case for a VA 
examination and requested that the examiner offer an opinion 
as to whether it is at least as likely as not that there is 
an identifiable increase in pathology of the veteran's lung 
disorder that may be associated with his period of active 
service.  In the Joint Motion, the parties pointed out that 
this is an inaccurate statement of the legal standard with in 
the framework of 38 U.S.C. § 1111.  It was further noted that 
although the veteran's service medical records contain 
evidence of bronchiectasis, the physician's assistant who 
conducted the January 2006 examination, which had been 
ordered by the Board, did not take into account those service 
medical records that showed a diagnosis of bronchiectasis and 
the service medical records that showed the veteran's 
separation from service was based on that diagnosis.  Because 
of this, the case must be remanded to obtain a VA examination 
with an opinion that is based on an accurate factual 
predicate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In the adjudication of a service connection claim, it must be 
kept in mind that in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  With 
regard to the requirement that a claimant have a current 
disability before service connection may awarded for that 
disability, the Court has stated that this requirement is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or at any time 
during the pendency of that claim.  See McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves).  

In order to facilitate development of the claim, the Board 
has outlined in detail the available evidence pertaining to 
the veteran's pulmonary symptoms and diagnoses before, 
during, and after service.  The veteran filed his current 
claim in December 2001.  As will become evident on review of 
the evidence outlined below, the available medical evidence 
does not include a diagnosis of bronchiectasis or identify 
residuals thereof at any time since the veteran filed his 
current claim in December 2001.  Upon remand, the Board will 
request VA examination of the veteran by a pulmonary 
specialist and request that the physician confirm or rule out 
a diagnosis of bronchiectasis or residuals there of during 
the appeal period, that is, at any time from the date of 
receipt of the veteran's claim in December 2001 to the 
present.  In addition, the Board will request that the 
physician consider the evidence before, during, and after 
service and state the likelihood that there was an increase 
in severity of the veteran's bronchiectasis during service 
and, if so, also state the likelihood that the increase was 
due to the natural progress of the pre-existing 
bronchiectasis.  

In this regard, the Board notes that the evidence of record 
pertaining to the manifestations of the veteran's 
bronchiectasis before service includes the June 1954 letter 
cited earlier and a March 1957 letter from a private 
physician to the Mayo Clinic pertaining to evaluation of the 
veteran in June 1954.  In the March 1957 letter, the 
physician said the veteran was first seen in June 1954 with 
the complaint of a chronic cough of three years duration.  He 
said that bronchograms in June 1954 revealed minimal 
bronchiectasis, cylindrical in type, localized in the 
inferior lingular division on the left, the posterior basilar 
segments on the right, and possibly a few segments of the 
right middle lobe.  The physician stated it was felt the 
veteran had only minimal amount of disease, not requiring 
surgery at that time.  

Records from the Mayo Clinic show that when he was seen at 
the Mayo Clinic in March 1957, the veteran's history was 
reported to include X-rays in 1954 that showed "spots" on 
his lungs and having been at the University of Iowa in 1955 
with a diagnosis of "bronchiectasis?"  The veteran said 
that at that time he might produce one to two tablespoons of 
white sputum through the day and one to two tablespoons in 
the morning with awakening.  He also reported he had some 
green sputum but no blood.  

Evidence to be reviewed that pertains to service includes the 
veteran's service medical records.  They show that in 
June 1956 bronchiectasis was found on a routine screening 
film.  In a June 1956 chronological record and in the Report 
of Board of Medical Survey it is stated that according to the 
veteran's statement, accepted by the Medical Board, the 
veteran had had lung trouble all of his life, and he reported 
he had been hospitalized in July or August 1955 for one week 
at Iowa City, Iowa.  He reported he had bronchograms and was 
advised to have surgery.  The record indicates that in 
June 1956 the veteran reported he had cough that produced 
one-half cup sputum daily, had shortness of breath on heavy 
exercise, and reported that cold air aggravated dyspnea.  
Physical examination revealed bronchiectasis, which in the 
opinion of the Board of Medical Survey disqualified the 
veteran for useful duty in service.  It was the opinion of 
the Board of Medical Survey that the physical disability was 
neither incurred in nor aggravated by active service.  

Records from the Mayo Clinic further show that in March 1957, 
the veteran gave a history of going into the Marine Corps in 
May 1956 and passing the chest X-ray, but his lung trouble 
showed up again on a routine X-ray in San Diego resulting in 
a medical discharge.  The veteran said that when he was in 
California, with running fast and breathing hard, he coughed 
up more sputum.  He said he had no chest pain or exceptional 
exertional dyspnea.  He said that surgery was advised in San 
Diego.  He also said that with damp weather he experienced 
more coughing.  The veteran said that he was OK in a couple 
weeks when he was back in Iowa from San Diego.  

In addition, the Mayo Clinic records show that in March 1957 
the veteran reported that since childhood he had had daily 
cough and expectoration of about one-half cupful of thick 
yellow sputum, with no blood and no fever.  He said his 
symptoms were somewhat worse in the past 2 years.  March 1957 
chest X-rays were reported to be consistent with 
bronchiectasis.  On physical examination, the examiner 
reported the left lung was OK.  On the right, there were 
harsh ronchi, especially marked in the basal areas, same in 
apex.  Bronchograms showed involvement of the right lower 
lobe, right middle lobe, left lower lobe, and lingula; there 
was incomplete filling of both upper lobes.  Trial medication 
was prescribed, and it was planned to recheck the veteran in 
a year.  

The Mayo Clinic records show the veteran was next seen in a 
family clinic January 1983.  He was noted to have a history 
of bronchiectasis in 1957.  He said he had minimal problems 
with cough, but would like to have this checked.  X-rays 
showed an infiltrative process in the left chest, which the 
physician said could be old fibrosis related to the veteran's 
bronchiectasis or infiltrate of unknown significance.  The 
veteran was advised to be seen by Thoracic Disease and have a 
repeat chest X-ray, but he did not do so.  

Private medical records show treatment for bronchitis, 
asthma, and pharyngitis in the 1990s.  Records from 
Bentonville Medical Associates show that in November 1999, 
the veteran was noted to be extremely short of breath with 
any exertion, and he was noted to be a serious smoker.  On 
examination, the veteran had poor expiratory excursion and 
barely had bronchial breath sounds.  The physician stated 
that chest X-ray showed a lingular infiltrate that might be 
bronchiectasis rather than a pneumonia.  The clinical 
assessment was tobacco addiction with chronic obstructive 
pulmonary disease (COPD) with slight improvement with updraft 
and question of bronchiectasis versus pneumonia.  
Medications, including inhalers, were prescribed.  

The veteran was evaluated by a pulmonary disease specialist, 
J.S., M.D., in late December 1999.  The veteran's recent 
history included a three-week history of recent weakness, 
frequent nose blowing, chest congestion, wheezing, and cough 
productive of yellowish-white sputum as well as dyspnea.  He 
had been started on Keflex by his family physician, but this 
was discontinued and he was started on Augmentin.  The 
veteran said that during this time he quit smoking and had 
felt much better since he quit smoking.  The veteran reported 
that he had been having difficulties with cough and chest 
congestion for about the past 12 months or so.  It was noted 
that as a smoker, the veteran was coughing upwards of about 
one half cup of sputum per day, but since he quit smoking and 
with the antibiotics he had had significant decrease in 
sputum production.  The physician noted that the veteran said 
he had had whooping cough when he was young and reported that 
he had smoked upwards of two and a half packs of cigarettes a 
day for 30 to 40 years.  The veteran stated he had never been 
hospitalized.  

Based on review of December 1999 chest X-rays from the 
veteran's family physician and current chest X-ray, the 
pulmonary specialist said chest X-ray showed hyperinflation 
consistent with obstructive lung disease.  He said the 
current X-rays showed marked improvement in the bibasilar 
infiltrates.  He said there were some possible chronic areas 
in the left lower lobe with tram tracks, suggesting possible 
bronchiectasis.  After review of the chest X-rays and 
clinical examination, the assessment included COPD, and the 
physician said the veteran may have evidence for chronic 
bronchitis or even possibly bronchiectasis in the left lower 
lung field or lingula.  

In April 2000, the pulmonary specialist said that chest X-ray 
at that time showed hyperinflated lungs consistent with COPD 
and that increased interstitial markings were still seen in 
the lingula and left lower lobe and to a more minor degree in 
the right lower lobe as well.  After review of X-rays, 
pulmonary function studies, and physical examination, the 
assessment in April 2000 was moderate obstructive lung 
disease and interstitial fibrosis.  The physician said this 
could represent bronchiectasis changes or chronic bronchitc 
changes as well.  In August 2000, the veteran reported 
improved symptoms but continued of have a daily cough with 
expectoration of about one-fourth teacup of mucoid sputm.  
The physician said the veteran had chronic interstitial 
densities on his chest X-ray and he suspected this could 
represent bronchiectatic changes or simple chronic 
bronchitis, but the volume of sputum spoke more for the 
former than the latter.  The physician said he was not 
convinced it was worth doing a CT (computed tomography) chest 
study to simply rule out bronchiectasis.  The assessment was:  
chronic bronchitis versus bronchiectasis; moderate COPD with 
asthmatic component; and interstitial fibrosis, which the 
physician said could represent bronchiectasis or the 
veteran's chronic bronchitis.  The physician put the veteran 
on rotating antibiotic suppression therapy.  

In November 2000, the pulmonary specialist listed the 
veteran's problems as:  (1) chronic bronchitis; and (2) COPD 
with asthma, pulmonary fibrosis.  The physician noted that he 
had put the veteran on antibiotics because of his large daily 
sputum production.  He said the veteran stated he now coughed 
perhaps 3 to 4 times day and had very little, if any, sputum 
production and overall felt much better.  After examination, 
the assessment was chronic bronchitis.  The physician said it 
might be worthwhile to get a CT chest to see of the veteran 
truly had bronchiectatic changes.  

The claims file also includes medical records from Gravette 
Medical Associates, which are dated from February 2000 to 
March 2001.  Assessments in those records include 
hypertension, probable rhinitis, and sinusitis.  They do not 
mention bronchiectasis.  VA medical records in the file 
include the report of an April 2001 chest X-ray at which time 
the clinical history was reported as new patient baseline.  
The radiologist stated that the lungs were hyperinflated 
without infiltrate, effusion, or pneumothorax.  In 
October 2001, a portable chest X-ray was done during VA 
hospitalization for an acute inferior myocardial infarction. 
The radiologist noted a cured film artifact over the left 
lung, which he said was not an infiltrate.  He said there 
were no acute lung infiltrates, and pulmonary central 
vasculature was unchanged.  

There is of record a June 2002 pulmonary function report, 
from Dr. J.S., the private pulmonary specialist.  His 
impression after pre and post bronchodilator studies was 
severe obstructive defect with slight to moderate 
bronchodilator response bringing parameters into the 
moderately severe category for air flow obstruction.  The 
report does not mention bronchiectasis.  

A VA medical record shows that in September 2003 the veteran 
was seen at a VA outpatient clinic in Corpus Christi, Texas, 
to establish care and obtain medications.  His past medical 
history was noted to include COPD; bronchiectasis was not 
mentioned.  On examination of the chest, the veteran denied 
wheezing and cough but reported dyspnea on exertion with 
walking and shortness of breath with extreme heat and cold.  
After examination, the assessment included COPD, and as to 
medications, Salmeterol was added to Azmacort and Combivent.  
In May 2004, the veteran reported he had been congested for 
the last couple of days and said he was coughing up clear 
stuff.  After clinical examination, the assessment was COPD - 
likely with an acute exacerbation.  Zithromax was prescribed, 
and the physician ordered a chest X-ray.  The radiologist's 
impression from the chest X-ray was reactive airway disease 
but no frank pneumonia.  It was noted that lung volume was 
increased bilaterally, which the physician said could be 
secondary to reactive airway disease or might be secondary to 
COPD.  

At a VA follow-up appointment in November 2004, the veteran 
denied problems, the assessment included COPD, and the 
physician said she would continue with Salmeterol and 
Triamcinolone, but would add Spiriva for better breathing.  A 
chest X-ray was ordered and done in November 2004.  The 
radiologist said that on the November 2004 study, when 
compared to the May 2004 study, the chest remained stable and 
essentially unchanged.  There was increase in the lung 
volumes, bilaterally.  Lung parenchyma and both costophrenic 
angles remained clear.  The impression was COPD.  At the 
January 2006 VA examination the diagnosis was COPD.  In the 
report of a chest X-ray at that time, it was stated that the 
lungs were hyperexpanded most likely due to COPD, and the 
radiologist said no air space disease was seen in the lung 
fields.  The impression was COPD.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from November 2004 to the present.  

2.  Arrange for VA examination of the 
veteran by a physician who is a pulmonary 
specialist.  After examination of the 
veteran and completion of any appropriate 
diagnostic studies, including a CT chest 
study, if warranted, the physician is 
requested to confirm or rule out a 
diagnosis of bronchiectasis or residuals 
thereof with specification of any 
identified residuals.  

If it is determined that the veteran has 
a diagnosis of bronchiectasis or 
residuals thereof, the physician is 
requested to review the entire record, 
including all evidence pertaining to the 
manifestations of the veteran's 
bronchiectasis before, during, and after 
service and to state the likelihood that 
there was an increase in severity of the 
veteran's bronchiectasis during his 
active service from May 31, 1956, to 
July 10, 1956, and if so, the likelihood 
that the increase in severity was due to 
the natural progress of the pre-existing 
bronchiectasis.  

The physician is requested to 
specifically comment on the veteran's in-
service statement that he was producing 
one-half cup sputum daily, had shortness 
of breath on heavy exercise, and had 
aggravation of dyspnea in cold air as to 
also discuss the pre- and post-service 
records pertaining to symptoms and 
diagnoses before, during, and after 
service.  

The physician is requested to explain the 
rationale for all opinions expressed.  

The claims file must be provided to the 
physician and that it was available for 
review should be noted in the examination 
report.  

3.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim of 
entitlement to service connection for 
bronchiectasis.  If the claim remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
veteran and his attorney an opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




